Allowance notice 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/21 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 9/24/21.

Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 9/24/21 and 10/28/21 are filed after the mailing date of the Notice of Allowance on 8/19/2021 with the instant RCE. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
It is in the examiner’s opinion the allowed claims are non-obvious improvements over the arts of the record including the arts cited in the IDS of 9/24/21 and 10/28/21 because none of the arts of the record either taken alone or in combination including the ones cited in said IDS teach all the combination steps of allowed claim 1.


Claim status
4.	No new claim listing has been filed with the RCE. In the claim listing of 7/13/21 claims 1-18 and 45 have been pending in this application and are under prosecution.

Examiner’s Comment
5.	Claims 1-18 and 45 have been examined on the merit and found allowable and have been renumbered as claims 1-19.
	All other information is as presented in the Notice of Allowability of 8/19/2021.

Conclusion
6.	1-18 and 45 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634